

Exhibit 10.25
December 29, 2008


PERSONAL & CONFIDENTIAL


Robert Moitoso
[Home Address Redacted]


Dear Bob:


Reference is made to the Employment Agreement dated January 3, 2007 between you
and NYFIX, Inc., (the “Agreement”).


1.
You and NYFIX, Inc. hereby agree to add the following sentence at the end of the
second full paragraph on page one of the Agreement:



“, which will be paid in a lump sum no later than March 15 of the year after the
year in which the bonus was achieved.”


2.
You and NYFIX, Inc. hereby agree that the last sentence of the first full
paragraph of page three of the Agreement is replaced, in its entirety, with the
following two sentences:



“Notwithstanding the above, in the event you are terminated without Cause,
subject to the provisions of Attachment A, you will receive twelve (12) months’
base pay at your then-current rate, less required withholdings, commencing
thirty (30) days after the date of termination, payable in accordance with
NYFIX’s normal payroll practices, provided that within 30 days of your
termination you have executed, and any applicable revocation period has expired
with respect to, a release document in form and substance acceptable to NYFIX in
its sole discretion.  All severance payments hereunder are subject to the
provisions of Attachment B.”


3.
You and NYFIX, Inc. hereby agree to add Attachment B, “Payments Subject to
Section 409A,” to read as set forth in the attachment hereto.



— The remainder of this page is intentionally left blank —

 
 

--------------------------------------------------------------------------------

 
 

   
NYFIX, Inc.
         
Very truly yours,
   
/s/ Steven Vigliotti
   
Steven Vigliotti
   
Chief Financial Officer
     
Accepted and Agreed:
   
/s/ Robert Moitoso
   
Robert Moitoso
   
December 30, 2008
   


 
 

--------------------------------------------------------------------------------

 
 
Attachment B
 
Payments Subject to Section 409A
 
Subject to the provisions in this Attachment A, severance payments or benefits
under this offer letter shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of employment.  The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
this offer letter:
 
(a)
It is intended that each installment of the severance payments and benefits
provided under this offer letter shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”).  Neither you nor the Company shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.

 
(b)
If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in this offer letter.

 
(c)
If, as of the date of your  “separation from service” from the Company, you are
a “specified employee” (within the meaning of Section 409A), then:

 
(i)
Each installment of the severance payments and benefits due under this offer
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

 
(ii)
Each installment of the severance payments and benefits due under this offer
letter that is not described in paragraph (i) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of your second
taxable year following the taxable year in which the separation from service
occurs.


 
 

--------------------------------------------------------------------------------

 
 
(d)
The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).  Solely
for purposes of this paragraph (d), “Company” shall include all persons with
whom the Company would be considered a single employer as determined under
Treasury Regulation Section 1.409A-(h)(3).

 
(e)
All reimbursements and in-kind benefits provided under this offer letter shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this offer letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 
(f)
The Company may withhold (or cause to be withheld) from any payments made under
this offer letter, all federal, state, city or other taxes as shall be required
to be withheld pursuant to any law or governmental regulation or ruling.


 
 

--------------------------------------------------------------------------------

 